Case 1:19-cv-23831-BB Document 5 Entered on FLSD Docket 10/07/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 1:19-CV-23831-BLOOM

 AUGUSTO EDUARDO LOAIZA LEMUS,

        Plaintiff,

 vs.

 PROJECTOTRES LLC,
 LILIANA SERVIN, and
 JORGE CHALL PEREZ,

       Defendants.
 ______________________________/

                          PLAINTIFF’S STATEMENT OF CLAIM

        Plaintiff, Augusto Eduardo Loaiza Lemus, pursuant to the Court’s FLSA Order entered

 on September 16, 2019 [ECF No. 4], files his Statement of Claim based on the information

 known to him and estimates as follows:

                                     Preliminary Statement

        This Statement of Claim is not be construed as a demand, but merely as a case

 management tool required by the Court. See Calderon v. Baker Concrete Const., Inc., 771 F.3d 807,

 811 (11th Cir. 2014) (“That document is an extra-Rules practice used by the district court for its

 convenience and to aid in case management. It does not have the status of a pleading and it is

 not an amendment under Rule 15 of the Federal Rules of Civil Procedure.”)




                                                  1


                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 5 Entered on FLSD Docket 10/07/2019 Page 2 of 3



                             Information Requested by the Court

        1.      Amount of Claim for Unpaid Overtime Wages:              $4,736.00

        2.      Method of Calculation:

                            December 4, 2018 through January 31, 2019
                                            (8 weeks)

                $14.00 x 0.5 = $7.00/OT Hour Owed
                10 OT Hours/Week x $7.00/OT Hour Owed = $70.00 OT Owed/Week
                $70.00 OT Owed/Week x 8 weeks = $560.00

                            February 1, 2019 through August 24, 2019
                                           (29 weeks)

                $18.00 x 0.5 = $9.00/OT Hour Owed
                16 OT Hours/Week x $9.00/OT Hour Owed = $144.00 OT Owed/Week
                $144.00 OT Owed/Week x 29 weeks = $4,176.00

                        Total Owed: $560.00 + 4,176.00 = $4,736.00

        3.      Nature of Alleged Unpaid Wages: Unpaid/underpaid overtime wages.

        4.      Plaintiff also seeks liquidated in an amount equal to his unpaid/underpaid

 overtime wages, plus his attorneys’ fees and costs pursuant to the FLSA.

        5.      Plaintiff’s Statement of Claim is based upon the information currently known

 and/or available.

        6.      Plaintiff reserves the right to amend this Statement of Claim based upon

 additional   information    provided     by    Defendants,      through     discovery,   and/or   as

 additional/different information becomes known.

        7.      This Statement of Claim does not include any computation of for damages other

 than those sought in the operative/pending Complaint and is subject to revision through the

 course of discovery and/or the amendment of the Complaint.


                                                  2


                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23831-BB Document 5 Entered on FLSD Docket 10/07/2019 Page 3 of 3



      Dated this 7th day of October 2019.

                                                     Respectfully submitted,

                                                     Brian H. Pollock, Esq.
                                                     Brian H. Pollock, Esq.
                                                     Fla. Bar No. 174742
                                                     brian@fairlawattorney.com
                                                     FAIRLAW FIRM
                                                     7300 N. Kendall Drive
                                                     Suite 450
                                                     Miami, FL 33156
                                                     Tel: 305.230.4884
                                                     Counsel for Plaintiff




                                               3


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                   www.fairlawattorney.com
